      Case 1:18-cv-10748-PAE-KHP Document 100 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IGNACIO REYES DE LOS SANTOS, et al.,

                                        Plaintiffs,                 18 Civ. 10748 (PAE) (KHP)
                        -v-
                                                                              ORDER
 MARTE CONSTRUCTION, INC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On November 24, 2020, the Hon. Katharine H. Parker, United States Magistrate Judge,

issued a Report and Recommendation in this case. Dkt. 99 (“Report”). That Report ordered the

plaintiffs to serve a copy of the Report on the defendants and to file proof of service of the same

on the docket by no later than December 4, 2020. Id. at 23. The plaintiffs have failed to timely

file proof of service on the docket. The plaintiffs are ordered to file proof of service by

December 14, 2020 at 5:00 pm.

       SO ORDERED.

                                                               PaJA.�
                                                              ____________________________
                                                              Paul A. Engelmayer
                                                              United States District Judge


Dated: December 10, 2020
       New York, New York
